Case 17-21426-PDR Doc136 Filed 10/29/20 Page1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 11MP Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Veronica V. Jones JOINT DEBTOR: CASE NO.: 17-21426-PDR
SS#: xxx-xx- 2607 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $931.83 formonths_ 1 to 38 ;
2. $2,923.82 for months 39 to _50_;
3. $6,989.71 formonths 51 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [|] PROBONO
Total Fees: $10000.00 Total Paid: $1615.00 Balance Due: $8385.00
Payable $112.03 /month (Months 1 to 38 )
Payable $343.99 /month (Months 39 to 50 )

Allowed fees under LR 2016-1(B)(2) are itemized below:

$3500.00 [Basic Legal Fees] + $2500.00 [MMM] + $1150.00 [2 Motions to Value Secured Property] + $525.00 [Motion to Modify;
paid directly to the attorney] + $525.00 [Motion to Modify; Paid directly to the attorney] + $525.00 [Motion to Modify] + $525.00
[Motion to Modify; paid directly to the attorney] + $750.00 [Extended 24 month cares act plan]

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: BSI Financial Services

 

 

 

 

Arrearage/ Payoff on Petition Date $106,301.49
Arrears Payment (Cure) $241.34 /month (Months 1 to 38 )

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 4

 

 
Case 17-21426-PDR Doc136 Filed 10/29/20 Page 2of4

Debtor(s): Veronica V. Jones Case number: 17-21426-PDR

 

 

 

Sunrise, Florid a33323
[_] Personal Property/Vehicle

Description of Collateral:

Address: 314 S. Franklin Street Arrears Payment (Cure) $1,000.00 /month (Months 39 to 50 )
secon Poor Arrears Payment (Cure) $2,503.84 /month (Months 51 to 84 )
Titusville, PA 16354 Regular Payment (Maintain) $499,25 /month(Months 1 to 38 )
Last 4 Digits of Regular Payment (Maintain) $1,200.00 ‘month (Months 39 to_50_)
Account No.: 3573 Regular Payment (Maintain) $3,736.41 /month(Months 51 to 84 )
Other:
[m] Real Property Check one below for Real Property:
[m [Principal Residence [m] Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_|taxes [_]insurance directly
Address of Collateral:
12113 NW 33rd Street

 

 

2. Creditor: Sawgrass Estate HOA Inc.

 

Address: c/o David M. Bauman
Esq.

Arrearage/ Payoff on Petition Date

 

 

Sunrise, Florida 33323
[_] Personal Property/Vehicle

Description of Collateral:

 

4050 W. Broward Blvd. Regular Payment (Maintain) $20.16 /month(Months 1 to 38 )
Plantation, Florida 33317 Regular Payment (Maintain) $85.16 /month (Months 39 to 84 )
Last 4 Digits of
Account No.: 5380
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [_ Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_|taxes [_]insurance directly
Address of Collateral:
12113 NW 33rd Street

 

 

B. VALUATION OF COLLATERAL: [| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [_] NONE

LF-31 (rev. 10/3/17)

Page 2 of 4

 
 

Case 17-21426-PDR Doc 136_ Filed 10/29/20

Debtor(s): Veronica V. Jones

Page 3 of 4

Case number: 17-21426-PDR

 

1. Creditor: Sawgrass Estate HOA Inc.

 

Address: C/o DavidM. Bauman Esq.
4050 W. Broward Blvd
Plantation, Florida 33317

 

 

Value of Collateral:

Amount of Creditor's Lien:

$276,730.00
$13,192.30

Total paid in plan:

Payment
$0.00

 

 

Interest Rate: 0.00% $0.00 _/month (Months 1 to 60)
Last 4 Digits of Account No.: 5380
i Check one below:
Rea Property ; [_] Escrow is included in the monthly
[m|Principal Residence mortgage payment listed in this section
| ]Other Real Property [_] The debtor(s) will pay
Address of Collateral: []taxes [_lJinsurance directly
2. Creditor; Real Time Resolutions, Inc. | Value of Collateral: $276,730.00 Payment
Address: a8 agent for Southstar I, LLc | Amount of Creditor's Lien: $70,787.13 _ | Total paid in plan: $0.00
1349 Empire Central Drive
Suite 150
. Interest Rate: $0.00 /month (Months 1 to 60 )

Dallas, TX 75247
Last 4 Digits of Account No.:

Real Property
[m|Principal Residence
[_]Other Real Property
Address of Collateral:

7875

0.00%

Check one below:
[_] Escrow is included in the monthly
mortgage payment listed in this section
[_] The debtor(s) will pay
| ]taxes

[insurance directly

 

 

 

 

 

2. VEHICLES(S): [ll] NONE

3. PERSONAL PROPERTY: [|] NONE

C. LIEN AVOIDANCE [mg] NONE

distribution fom the Chapter 13 Trustee.

(™] NONE

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
{m| NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A.

B. INTERNAL REVENUE SERVICE: [m] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [m] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

$10.25
$28.87

A. Pay
Pay

/month (Months 1

to 38 )

/month (Months 39 to 84 )

ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mt] NONE

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED:

LF-31 (rev. 10/3/17)

[|] NONE

Page 3 of 4
Case 17-21426-PDR Doc136 Filed 10/29/20 Page4of4
Debtor(s): Veronica V. Jones Case number: 17-21426-PDR

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

(m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

 

VIII. NON-STANDARD PLAN PROVISIONS [mi] NONE
PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/s/ Veronica V. Jones Debtor October 29, 2020 Joint Debtor
Date Date

 

Veronica V. Jones

 

Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
